MEMORANDUM **
Firman Soleh, a native and citizen of Indonesia, petitions for review of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture *963(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
The agency denied Soleh’s asylum claim as time-barred. Soleh does not challenge this finding in his opening brief.
Substantial evidence supports the BIA’s finding that Soleh failed to establish that the threats and discrimination he faced in Indonesia constituted past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.2003). Substantial evidence also supports the BIA’s conclusion that Soleh also failed to demonstrate a clear probability of future persecution. See id. at 1185 (clear probability not established despite extensive evidence of abuse of ethnic Albanians and appreciably higher risk of persecution). Accordingly, Soleh’s withholding of removal claim fails.
Soleh does not raise any challenge to the BIA’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.